DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment and arguments filed 11/11/2020, with respect to the 35 USC rejection of claims 1-16 have been fully considered and are persuasive. Particularly, Applicant has positively recited the step of delivering the determined glucose control to deliver therapy with a diabetic therapy delivery system.  The rejection of Claims 1-16 under 35 USC 101 have been withdrawn. 
However, the claim amendments do not overcome the 35 USC 101 rejection of Claims 19-20 and new claim 21. The preamble of the claim includes the intended use of using the non-transitory machine-readable medium to cause the machine to deliver therapy but the body of the claim does not positively recite any therapy delivery structure or components. In other words, while the system can be sued for that purpose, the claimed structure does not include any therapy delivery structure for accomplishing said purpose. As such, the claims can still be considered a mental process for the reasons set forth previously and maintained in the rejection below.
Applicant's arguments filed 11/11/2020 regarding the 35 USC 112 rejections of Claims1-20 have been fully considered but they are not persuasive. 
The amendment to Claims 1 and 19 did not clarify the issue highlighted in par. 9 of the Non-Final Rejection. Specifically, Claim 1 now states “identifying a mapped graded glucose control…using a mapping system in the controller that maps therapy 
Additionally, the rejection of Claim 17 still stands as it is a “use” claim that omits any particular steps of how the artificial intelligence is used (see MPEP §2173.05(q)). There is a gap in the method claims and the particular ways in which artificial intelligence is used.
Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive. Applicant argues the previously applied rejections fail to disclose the features added via amendment, particularly the various types of graded glucose controls now claimed. The Examiner respectfully disagrees. Dalal et al. (2008/0004672) discloses that types of neuromodulation and changes to waveform patterns such as on/off times can be chosen by the system and method. Particularly, Dalal discloses selecting from a plurality of energy types to cause neuromodulatory effects, such as electrical stimulation, ultrasonic, light, magnetic therapy, etc. (par. [0062]) and also .
Likewise, Rousso discloses selecting a target from a plurality of target options (par. [0475, 0572, 0669, 0883]) as well as setting on/off periods from a plurality of options (par. [0600-0604]).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving a therapy input; determining a therapy input index based on the therapy input; identifying a mapped graded glucose control; and setting a graded glucose control from the index. These limitations from claim 19, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Receiving the therapy input can simply be a user reading a printout on paper or on a screen; the determination of a therapy index can be a mental calculation or pen-and-paper calculation based off of the observed therapy input; likewise the mapping of the therapy input index can be a mental calculation or pen-and-paper calculation/mapping; and 
This judicial exception is not integrated into a practical application. In particular, Claim 19 only recites one additional element –the non-transitory computer readable medium. This medium is recited at a high-level of generality (e.g. generic computer memory) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed toward an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a non-transitory computer readable medium amounts to no more than mere instructions to 
Dependent claims 20 and 21 only include additional steps that can be performed in the mind and therefore do not add significantly more than the abstract idea of Claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “identifying a mapped graded glucose control…using a mapping system in the controller that maps therapy input indices to graded glucose controls”.  Claim 1 then states “setting a graded glucose control, using the controller and the identified mapped graded glucose control”. In other words, Claim 1 requires an already identified mapped graded glucose control in order to set a graded glucose control wherein the claim states the identified mapped graded glucose control is determined by mapping therapy input to graded glucose controls. The wording of the 
Claim 19 contains the same issue noted above with respect to Claim 1.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Applicant claims “using artificial intelligence to personalize mapping” but does not set forth any particular steps of how the AI is used. It is ultimately unclear what steps the AI is intended to perform to result in the personalized mapping as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following rejection is made with the Examiner’s bets understanding of the claimed invention in light of the 35 USC 112(b) issues highlighted above.
Claims 1-16 and 19-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dalal et al. (2008/0004672).
Regarding Claims 1, 2, 10 and 19, Dalal discloses a method of providing diabetic treatment with a non-transitory computer readable medium ( such as memory 639, see par. [0061]) for controlling glucose comprising the steps of receiving at least one therapy input in the form of a glucose measurement from glucose sensor 105A; determining a therapy index (e.g. therapy parameters) based off the of glucose measure wherein the therapy parameters are mapped (i.e. based-off of or controlled by) a graded glucose control 103A (this provides a graded indication of poor or not poor glucose control by a patient; and ultimately setting and applying neurostimulation therapy to a neuromodulation target, such as the vagal nerve, based on the determination of poor glucose control (see Fig. 1A; par. [0049-0050]). Dalal furtehr discloses that types of neuromodulation and changes to waveform patterns such as on/off times can be chosen by the system and method. Particularly, Dalal discloses selecting from a plurality of energy types to cause neuromodulatory effects, such as electrical stimulation, ultrasonic, light, magnetic therapy, etc. (par. [0062]) and also discloses 
In regards to Claims 3 and 4, Dalal discloses targeting the vagal nerve with stimulation (par. [0050]), which has fibers that terminate in the hepatic plexus and therefore, without further indication in the claim of what makes a target a “hepatic target”, can be considered the claimed hepatic target. Alternatively, the Examiner notes the limitations of Claims 3 and 4 are not actually required by the method of Claim 1 given the use of “at least one of” in Claim 1. Therefore, as long as Dalal teaches either of a neuromodulation type or neuromodulation parameter value (which Dalal doe sin par. [0050, 0064-0065]), the claim limitations are met.
With regards to Claims 5-6, 9 and 21, Dalal discloses determining a neuromodulation type, such as the type of electrical stimulus; target of the electrical stimulus; and the intended effect of the electrical stimulus (which includes an associated parameter value set for causing said effect, such effects being the reduction of catecholamine levels, change in vasodilation, reduction in blood pressure, alteration of glucose uptake and metabolism, etc.) based on the therapy index determined by the input values that include glucose motoring (par. [0050, 0064-0065]).
In regards to Claims 7 and 8, Dalal discloses the parameter values can be frequency, amplitude and an ON/OFF duty cycle (par. [0065]).
With regards to Claim 11, Dalal discloses the glucose measurement can be performed with an external, at-home glucose monitor that is operated by a patient 
Regarding Claims 12 and 20, Dalal discloses patient activity from sensor 110A can be an input in conjunction with a glucose monitor input 105A (Fig. 1A) and therapy can be determined based off of both inputs (par. [0049-0051).
With regards to Claims 13-15, Dalal discloses the use of a timer 112A (such as a daily schedule that is input by a user such as a physician, par. [0068]) for anticipated or scheduled low activity periods (par. [0049]).
In regards to Claim 16, Dalal discloses trending glucose measurements to control therapy in a closed-loop feedback process (par. [0049]).

Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rousso et al. (2009/0131993).
Regarding Claim 1, Rousso discloses treating diabetes with electrical stimulation targeting neural structures such as the vagus nerve or other nervous tissue (par. [0475, 0572, 0669, 0883]) wherein a glucose measure is obtained from a sensor (par. [0076, 0475]) and therapy parameters are identified, selected and applied based off of the detected glucose measure in a feedback loop (see par. [0029, 0087, 0098, 0160, 0474-0476]. The selection of a therapy based off of sensed conditions can be considered the claimed mapping of a therapy index to a graded glucose control (e.g. measure). Additionally, Rousso discloses the selecting pulse burst periods, i.e. on/off periods from a plurality of options as well (par. [0600-0604]).
In regards to Claim 17, Rousso discloses the use of artificial intelligence (such as a neural network) to learn and predict patient behavior and ultimately adjust therapy based on the predictions (par. [0078, 0509, 0554, 0692]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN PORTER/Primary Examiner, Art Unit 3792